           Case 2:19-cv-06088-GJP Document 7-1 Filed 02/21/20 Page 1 of 8




                            IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA
-------------------------------------------------------
MICHELE EDER, individually and on                     :
behalf of all others similarly situated               :
                                                      : CIVIL ACTION NO.: 19-06088-GJP
                  Plaintiff,                          :
                                                      :
         v.                                           :
                                                      :
MINCH PROFESSIONAL CLEANING                           :
SERVICES, LLC, et al.                                 :
                                                      :
                  Defendants.                         :
-------------------------------------------------------

              MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFF’S
           UNOPPOSED MOTION TO APPROVE SETTLEMENT AGREEMENT

         On December 24, 2019, Plaintiff Michele Eder (“Plaintiff”) initiated this lawsuit against

Defendant Minch Professional Cleaning Services, LLC (“MPCS”), Defendant Kathleen Minch

(“Minch”), and Defendant Len Hardy (“Hardy”) (collectively, “Defendants”), alleging violations

of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201, et seq., Pennsylvania Minimum

Wage Act (“PMWA”), 43 P.S. § 333.101, et seq., and Pennsylvania Wage Payment and

Collection Law (“WPCL”), 43 P.S. § 260.1, et seq. In her Complaint, Plaintiff alleges, inter

alia, that Defendants, whom she contends acted as a joint employer, improperly failed to pay her

and other similarly situated individuals 1 for all hours worked, including, but not limited to,

certain pre- and post-shift work and compensable travel time, resulting in the non-payment of

overtime compensation and wages in violation of the FLSA, PMWA, and WPCL.




1
 Although she initiated this case as a collective/class action, Plaintiff has not filed a motion for conditional
certification under Section 216(b) of the FLSA or for class certification under Rule 23 of the Federal Rules of Civil
Procedure, and no other individuals have sought to join this lawsuit by filing a consent-to-join form under 29 U.S.C.
§ 216(b).
          Case 2:19-cv-06088-GJP Document 7-1 Filed 02/21/20 Page 2 of 8




         On January 29, 2019, Defendant Minch contacted Plaintiff’s counsel to request an

extension of time to retain counsel and to discuss the possibility of resolving this matter. On

January 30, 2019, Plaintiff submitted a Stipulation for Extension of Time to Respond to

Complaint, extending Defendants’ response deadline from January 31, 2020 to February 21,

2020, which the Court granted the same day. See Docket No. 6. Thereafter, the parties engaged

in arms-length settlement negotiations, ultimately reaching a settlement in principle resolving

Plaintiff’s wage-and-hour-related claims on an individual basis. Because the proposed

settlement involves a resolution of Plaintiff’s overtime claims under the Fair Labor Standards

Act (“FLSA”), 29 U.S.C. § 201, et seq., Plaintiff respectfully submits this Memorandum of Law

in support of Plaintiff’s Unopposed Motion to Approve Settlement Agreement. A true and

correct copy of the Settlement Agreement has been attached hereto as Exhibit “A.”

         Although the Third Circuit has yet to address the question of whether wage claims under

the FLSA may be settled without court approval, “district courts within the Circuit have followed

the approached endorsed by a majority of courts and assumed the judicial approval is

necessary.” See Lyons v. Gerhad’s, Inc., 2015 U.S. Dist. LEXIS 92348, at *6 n.1 (E.D. Pa. July

15, 2015); see also Gabrielvan v. S.O. Rose Apartments, LLC, 2015 U.S. Dist. LEXIS 135615,

at *2-4 (D.N.J. Oct. 5, 2015). When considering whether to approve a proposed settlement of an

FLSA wage claim, a district court must determine that: (1) the settlement resolves a bona fide

dispute over FLSA provisions; (2) the settlement is fair and reasonable to the Plaintiff-employee;

and (3) the settlement does not frustrate implementation of the FLSA in the

workplace. See Gabrielvan, 2015 U.S. Dist. LEXIS 135615, at *4-5; see also Lyons, 2015 U.S.

Dist. LEXIS 92348, at *8; Lynn’s Food Stores, Inc. v. United States, 679 F.2d 1350 (11th Cir.

1982).



                                                 2
         Case 2:19-cv-06088-GJP Document 7-1 Filed 02/21/20 Page 3 of 8




       As discussed below, the proposed Settlement Agreement clearly satisfies these

requirements and, as such, the Court should approve the parties’ Settlement Agreement.

       A.      The Settlement Resolves a Bona Fide Dispute under the FLSA

       When considering whether a proposed settlement agreement resolves a bona fide dispute

under the FLSA, the district court looks to see whether the agreement “‘reflect[s] a reasonable

compromise over issues, such as FLSA coverage or computation of back wages, that are actually

in dispute’ and is not a ‘mere waiver of statutory rights brought about by an employer’s

overreaching.’” See McGee v. Ann’s Choice, Inc., 2014 U.S. Dist. LEXIS 75840, at *4-5 (E.D.

Pa. June 4, 2014) (citing Lynn’s Food Stores, 679 F.2d at 1355). In order to make this

determination, the court must be provided with “a description of ‘the nature of the dispute (for

example, a disagreement over coverage, exemption, or computation of hours worked or rate of

pay) resolved by the compromise.’” See Brumley v. Camin Cargo Control, Inc., 2012 U.S. Dist.

LEXIS 40599, at *18 (D.N.J. 2012) (citing Dees v. Hydradry, Inc., 706 F. Supp. 2d 1227, 1241

(M.D. Fla. 2010)).

       As evidenced by Plaintiff’s Complaint, this lawsuit involves a bona fide dispute over the

number of hours worked by Plaintiff, a non-exempt Cleaning Supervisor who alleges she was

denied wages and overtime compensation for certain pre- and post-shift work, and compensable

travel time. See Compl., ¶¶ 45-63. As a result of these practices, Plaintiff alleges that she was

denied compensation for approximately ten (10) to twenty (20) hours of work per week, often

resulting in unpaid overtime compensation. See Compl., ¶¶ 73 and 76.

       Defendants have denied Plaintiff’s allegations, including, but not limited to the amount of

overtime hours, if any, she worked. See Exhibit A at 1 (“Employer denies the allegations in the

Lawsuit and denies that it is liable for any claims alleged by Eder.”). Furthermore, during the



                                                 3
           Case 2:19-cv-06088-GJP Document 7-1 Filed 02/21/20 Page 4 of 8




parties’ discussions regarding the possibility of resolving this matter, Defendants indicated that

they dispute the amount of overtime hours which Plaintiff contends to have worked during the

period applicable to her claims. Accordingly, the proposed Settlement Agreement in this matter

clearly resolves a bona fide dispute over FLSA provisions. See Gabrielyan, 2015 U.S. Dist.

LEXIS 135615, at *4-5.

        B.       The Settlement Is Fair and Reasonable to the Plaintiff-Employee

        With respect to the second factor, under the proposed Settlement Agreement, in the

estimate of Plaintiff’s counsel, Plaintiff stands to receive, even after attorneys’ fees and costs,

one hundred percent (100%) of the overtime compensation and one hundred percent (100%) of

the liquidated damages which she could reasonably expect to prove at trial. 2 As a result, the

settlement is clearly fair and reasonable to Plaintiff. See e.g. Siena v. Morris Publ’g Grp., LLC,

2008 U.S. Dist. LEXIS 111210, at *2 (M.D. Fla. Sep. 3, 2008) (“Where the employer offers the

plaintiff full compensation to which he was arguably entitled on his FLSA claim, no compromise

is involved and judicial approval is not required.”). This result is considerable in light of the

risks Plaintiff faced in establishing liability and damages in this case. While Plaintiff’s counsel

believes Plaintiff’s claims to be meritorious, they are experienced and realistic, and understand

the evidentiary hurdles associated with proving hours worked in the absence of accurate

recordkeeping, as well as the challenges associated with proving the existence of a contractual

2
  This estimate assumes that Plaintiff performed an average of fifteen (15) hours of uncompensated work during the
nineteen (19) weeks she worked for Defendants between May 3, 2019 and September 15, 2019, and that she was
paid an average of thirty (30) hours per week, resulting in approximately ten (10) hours of uncompensated “gap
time” and five (5) hours of uncompensated overtime per week. Accordingly, Plaintiff estimates that she is owed
approximately $4,042.50 in unpaid overtime and liquidated damages under the FLSA (i.e. Plaintiff’s overtime rate
of $21/hour X 5 OT hours/week = $105/week x 19.25 weeks = $2,021.25 + liquidated damages of 100%). Plaintiff
further contends that she is owed approximately $3,368.75 in uncompensated “gap time” and liquidated damages
under the WPCL, for those uncompensated hours she worked below forty (40) in a workweek (i.e. Plaintiff’s regular
rate of $14/hour X 10 “gap time” hours/week = $140 x 19.25 weeks = $2,695.00 + 25% in liquidated damages).
Plaintiff’s recovery under the proposed Settlement Agreement (i.e. $7,639.96) thus not only exceeds the unpaid
overtime compensation and liquidated damages under the FLSA she could reasonably expect to prove at trial, but
also exceeds the amount she contends she is owed in “gap time” under the WPCL.

                                                        4
          Case 2:19-cv-06088-GJP Document 7-1 Filed 02/21/20 Page 5 of 8




entitlement to the payment of “gap time” hours (i.e. uncompensated hours worked below forty

(40) in a workweek which do not result in a “regular rate” below the minimum wage) under the

WPCL.

        Moreover, even were Plaintiff’s recovery under the Settlement Agreement to amount to

less than her maximum recovery under the FLSA, ‘[i]t is well-settled law that a cash settlement

amounting to only a fraction of the potential recovery will not per se render the settlement

inadequate or unfair.” Officers for Justice v. Civil Service Comm’n, 688 F.2d 615, 628 (9th Cir.

1982), cert. denied, 459 U.S. 1217 (1983); see also City of Detroit v. Grinnell Corp., 495 F.2d

448, 455 n.2 (2d Cir. 1974) (“there is no reason at least in theory, why a satisfactory settlement

could not amount to a hundredth or even a thousandth part of a single percent of the potential

recovery.”); Lazy Oil Co., 95 F. Supp. 2d at 318 (settling defendant’s ability to pay greater

amounts was outweighed by the risk that the plaintiffs would not be able to achieve any greater

recovery at trial).

        Furthermore, the attorneys’ fees and costs which Plaintiff’s counsel stands to receive

under the proposed Settlement Agreement – which amount to approximately thirty-nine percent

(39%) of the total Settlement Amount – are fair, reasonable, and consistent with the contingent

fee agreement entered into by Plaintiff at the onset of this litigation, which provided for the

reimbursement of costs advanced by Plaintiff’s counsel. Moreover, a Lodestar cross-check

reveals the reasonableness of the award of fees to Plaintiff’s counsel. In this regard, the Lodestar

in this case is $5,823.20. See Affidavit of Michael Groh, attached hereto as Exhibit “B.” This

Lodestar was calculated by multiplying the total number of hours counsel worked on this matter

(i.e. 20.08) by the following reasonable rates:




                                                  5
         Case 2:19-cv-06088-GJP Document 7-1 Filed 02/21/20 Page 6 of 8




Name                       Title                 Total Hours     Hourly Rate      Total Fees

Michael Groh, Esq.         Associate Attorney    20.08           $290.00          $5,823.20

FIRM TOTALS                                      20.08                            $5,823.20


       The multiplier in this case (i.e. Lodestar cross-check), taking into account all hours

expended by Plaintiff’s counsel in the litigation, is therefore 0.84 ($4,903.04/$5,823.20= 0.841).

This amount is clearly consistent with the award of attorneys’ fees in FLSA common fund cases

in the Third Circuit. See Mabry v. Hildebrandt, 2015 U.S. Dist. LEXIS 112137, at *9 (E.D. Pa.

Aug. 24, 2015) (“In this Circuit, the percentage of recovery award in FLSA common fund cases

ranges from roughly 20-45%.”) (collecting cases); see Rouse v. Comcast Corp., 2015 U.S. Dist.

LEXIS 49347, at *29 (allowing percentage-of-recovery for attorney’s fees at roughly

35%); see also Krell v. Prudential Ins. Co. of Am. (in Re Prudential Ins. Co. Am. Sales Practice

Litig. Agent Actions), 148 F.3d 283, 341 (3d Cir. 1998) (“[M]ultiples ranging from one to four

are frequently awarded in common fund cases when the lodestar method is applied.”) (quoting 3

Herbert Newberg & Alba Conte, Newberg on Class Actions, § 14.03, at 14-15 (3d ed. 1992)).

       Accordingly, the Settlement is clearly fair and reasonable to the Plaintiff.

       C.     The Agreement Does Not Frustrate the Implementation of the FLSA in the
              Workplace

       Finally, the Court should approve the Settlement Agreement because it is a reasonable

resolution for Plaintiff and does not frustrate the implementation of the FLSA in the workplace.

As a preliminary matter, the Settlement Agreement embodies the parties’ agreement, upon

substantial investigation and arms’ length negotiations, to resolve all of Plaintiff’s wage and

hour-related claims against Defendants. While the Settlement Agreement does contain a limited

confidentiality provision, it does not contain a material default provision which might provide


                                                 6
         Case 2:19-cv-06088-GJP Document 7-1 Filed 02/21/20 Page 7 of 8




Defendants with the means to retaliate against Plaintiff in the event of her breach of that

provision. Moreover, a copy of the Settlement Agreement is being filed on the public docket in

recognition of the “strong presumption [that] FLSA settlements should be available for public

view.” See Lyons v. Gerhard’s Inc., 2015 WL 4378514, *3 (E.D. Pa July 16, 2015).

Furthermore, the Settlement Agreement does not contain a general release of claims, one

common ground for invalidating a private settlement as frustrative of the implementation of the

FLSA. See Rubbo v. PeopleScout, Inc., 2017 U.S. Dist. LEXIS 72578, at *7 (E.D. Pa. May 11,

2017). Thus, the Settlement Agreement’s specific release does not represent employer

overreach, but rather “the fair result of a balanced negotiation, in which plaintiff[] [was]

represented by able counsel.” See Lola v. Skadden, Arps, Meagher, Slate & Flom, LLP, 2016

U.S. Dist. LEXIS 12871, at *4 (S.D.N.Y. Feb. 3, 2016).

       In sum, because the Settlement Agreement represents a fair and reasonable resolution of a

bona fide dispute over FLSA provision without frustrating the purposes of the FLSA, the Court

should approve Plaintiff’s Unopposed Motion to Approve Settlement Agreement. See Mabry v.

Hildebrandt, 2015 U.S. Dist. LEXIS 112137, at *5 (E.D. Pa. Aug, 2015) (noting that, absent

impermissible confidentiality clause, settlement would not frustrate the purpose of the FLSA

where settlement agreement provided due compensation for alleged unpaid overtime work and

resolution of the claims via trial would be expensive and difficult for plaintiff due to defendants’

continued denial of liability).

       Accordingly, the Plaintiff respectfully requests that the Court find the Settlement

Agreement reached between the parties represents a fair, reasonable, and adequate resolution of

Plaintiff’s claims against Defendants under the FLSA, and enter an order, substantially in the

form attached hereto as Exhibit “C,” approving the Settlement Agreement.



                                                  7
        Case 2:19-cv-06088-GJP Document 7-1 Filed 02/21/20 Page 8 of 8




                                          Respectfully submitted,


                                          MURPHY LAW GROUP, LLC

                                      By: /s/ Michael Groh
                                          Michael Murphy, Esq.
                                          Michael Groh, Esq.
                                          Eight Penn Center, Suite 2000
                                          1628 John F. Kennedy Blvd.
                                          Philadelphia, PA 19103
                                          TEL: 267-273-1054
                                          FAX: 215-525-0210
                                          murphy@phillyemploymentlawyer.com
                                          mgroh@phillyemploymentlawyer.com
                                          Attorneys for Plaintiff
Dated: February 21, 2020




                                      8
